         Case 2:18-cr-00422-SMB Document 562 Filed 05/03/19 Page 1 of 5



1    Robert Corn-Revere (D.C. Bar No. 375415, admitted pro hac vice)
     DAVIS WRIGHT TREMAINE LLP
2
     1919 Pennsylvania Avenue NW, Suite 800
3    Washington, DC 20006-3401
     Telephone: (202) 973-4225
4    Facsimile: (202) 973-4499
5    Email:      robertcornrevere@dwt.com

6    James C. Grant (Wash. Bar No. 14358, admitted pro hac vice)
     DAVIS WRIGHT TREMAINE LLP
7    920 Fifth Ave, Suite 3300
8    Seattle, WA 98104-1610
     Telephone: (206) 757-8096
9    Facsimile: (206) 757-7096
     Email:       jamesgrant@dwt.com
10

11   Counsel for Michael Lacey and James Larkin

12   Additional counsel listed on following pages

13
                       IN THE UNITED STATES DISTRICT COURT
14                            FOR THE DISTRICT OF ARIZONA
15
     United States of America,                  No. CR-18-422-PHX-SMB
16
                              Plaintiff,        ATTACHMENTS TO DEFENDANTS’
17                                              MOTION TO DISMISS INDICTMENT
        v.
18

19   Michael Lacey, et al.,

20                            Defendants.

21

22

23

24

25

26

27

28
         Case 2:18-cr-00422-SMB Document 562 Filed 05/03/19 Page 2 of 5



1    Paul J. Cambria, Jr. (Cal. Bar No. 177957, admitted pro hac vice)
     Erin E. McCampbell (N.Y. Bar No. 4480166, admitted pro hac vice)
2
     LIPSITZ GREEN SCIME CAMBRIA LLP
3    42 Delaware Avenue, Suite #120
     Buffalo, NY 14202
4    Telephone: (716) 849-1333
5    Facsimile: (716) 855-1580
     Email:       pcambria@lglaw.com
6                 emccampbell@lglaw.com
7    Counsel for Defendant Michael Lacey
8
     Thomas H. Bienert, Jr. (Cal. Bar No. 135311, admitted pro hac vice)
9    Whitney Z. Bernstein (Cal. Bar No. 304971, admitted pro hac vice)
     BIENERT KATZMAN, PLC
10   903 Calle Amanecer, Suite 350
11   San Clemente, CA 92673
     Telephone: (949) 369-3700
12   Facsimile: (949) 369-3701
     Email:      tbienert@bmkattorneys.com
13
                 wbernstein@bmkattorneys.com
14
     Counsel for Defendant James Larkin
15
     Gary S. Lincenberg (Cal. Bar No. 123058, admitted pro hac vice)
16   Ariel A. Neuman (Cal. Bar No. 241594, admitted pro hac vice)
17
     Gopi K. Panchapakesan (Cal. Bar No. 279586, admitted pro hac vice)
     BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
18   DROOKS, LINCENBERG & RHOW, P.C.
     1875 Century Park East, 23rd Floor
19   Los Angeles, CA 90067-2561
20   Telephone: (310) 201-2100
     Facsimile: (310) 201-2110
21   Email:       glincenberg@birdmarella.com
                  aneuman@birdmarella.com
22

23   Michael Kimerer (Ariz. Bar No. 002492)
     KIMERER & DERRICK, P.C.
24   1313 E. Osborn Road, Suite 100
     Phoenix, AR 85014
25
     Telephone: (602) 279-5900
26   Facsimile: (602) 264-5566
     Email:      mdk@kimerer.com
27
     Counsel for Defendant John Brunst
28


                                            1
         Case 2:18-cr-00422-SMB Document 562 Filed 05/03/19 Page 3 of 5



1    Bruce Feder (Ariz. Bar No. 004832)
     Feder Law Office, P.A.
2
     2930 E. Camelback Road, Suite 160
3    Phoenix, AR 85016
     Telephone: (602) 257-0135
4    Facsimile: (602) 954-8737
5    Email:       bf@federlawpa.com
                  fl@federlawpa.com
6
     Counsel for Defendant Scott Spear
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                          2
         Case 2:18-cr-00422-SMB Document 562 Filed 05/03/19 Page 4 of 5



1          The following materials are being submitted in connection with Defendants’
2    Motion to Dismiss the Indictment, and are identified as Exhibits to that Motion.
3          1.     Exhibit A is a copy of an order and ruling of the California Superior
4    Court for Sacramento County in People v. Ferrer, No. 16FE024013 (Cal. Super. Ct.),
5    entered on August 23, 2017, granting a demurrer and dismissing certain criminal
6    charges the State brought against Michael Lacey, James Larkin and Carl Ferrer.
7          2.     Exhibit B is a portion of the transcript of testimony of Francey Hakes,
8    the National Coordinator for Child Exploitation, Prevention and Interdiction of the
9    Department of Justice, at a September 15, 2010 hearing before the Subcommittee on
10   Crime, Terrorism, & Homeland Security of the House Committee on the Judiciary,
11   111th Cong. 215-17.
12         3.     Exhibit C is a February 27, 2018 letter from Assistant Attorney General
13   Stephen E. Boyd to Congressman Robert W. Goodlatte expressing views of the
14   Department of Justice concerning 18 U.S.C. § 1591 and H.R. 1865.
15         4.     Exhibit D contains two orders of the United States District Court for the
16   Western District of Washington, entered respectively on January 17, 2013, and
17   February 13, 2013 in the matter In re Grand Jury Subpoenas to Backpage.com, LLC
18   and Village Voice Media Holdings, LLC, No. GJ12-172RAJ. These orders are being
19   submitted under seal, as has been done previously in proceedings before this Court, see
20   Declaration of Tom Henze (January 23, 2017), In re Grand Jury Subpoena No. 16-04-
21   108, Exhibits A, B.
22         DATED this 22nd day of April, 2019.
23                                     DAVIS WRIGHT TREMAINE LLP
                                       s/ James C. Grant
24
                                       s/ Robert L. Corn-Revere
25                                     Attorneys for Michael Lacey and James Larkin

26

27

28


                                              3
         Case 2:18-cr-00422-SMB Document 562 Filed 05/03/19 Page 5 of 5



1                               CERTIFICATE OF SERVICE
2          I hereby certify that on April 22, 2019, a true and correct copy of the foregoing
3    document was electronically filed with the Clerk of the United States District Court of
4    the District of Arizona by using the CM/ECF system, and that service will be
5    accomplished by the CM/ECF system to all counsel of record.
6
                                       s/ James C. Grant
7                                      Attorney for Michael Lacey and James Larkin
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                              4
Case 2:18-cr-00422-SMB Document 562-1 Filed 05/03/19 Page 1 of 20




                  Exhibit A
               Case 2:18-cr-00422-SMB Document 562-1 Filed 05/03/19 Page 2 of 20



                         SUPERIOR COURT OF THE STATE OF CALIFORNIA
                                  COUNTY OF SACRAMENTO


DATE:                                                 DEPARTMENT:            8
JUDGE:                 Lawrence G. Brown              CLERK:
REPORTER:                                             BAILIFF:


People of the State of California                            CASE NO. 16FE024013

vs.

Carl Ferrer, Michael Lacey, and
James Larkin,

Defendants


Nature of Proceedings: Ruling on Defendants’ Motion to Dismiss under Penal Code Section 1004

                                                    Introduction
        Backpage.com is one of the largest on-line classified advertisement services, through which users may
post advertisements in a variety of categories. Posting an advertisement in the “Adult Services” category
requires a fee. Through various levels of involvement with Backpage.com, Defendants have twice found
themselves facing criminal charges in Sacramento County relating to certain advertisements placed in the
“Adult Services” category.
        The prosecution’s theory is that Defendants conspired to create and organize a website that facilitates
sex trafficking. The People assert that Defendants created such a site through Backpage.com, knowing that
prostitutes and/or pimps use the site to advertise prostitution, and with the intent to maximize their own profits
from the illegal sex trade. According to the People, this plan also included tricking credit payment processors
into processing Backpage transactions, through the use of shell companies and fraudulent billing descriptors.
Allegedly, the credit processors would not have processed the payments had they known they were doing
business with Backpage.com. The People assert that Defendants’ plan has come to fruition and they have
derived massive financial support and maintenance from the prostitution.

                                                 Background
       In 2016, Defendants faced various charges of pimping and conspiracy to pimp. The Honorable Michael
G. Bowman SUSTAINED the Defendants’ demurrer and dismissed the complaint. Judge Bowman found that it
was apparent from the accusatory pleadings that the prosecution hinged on treating Defendants as the speakers




                                                         1
              Case 2:18-cr-00422-SMB Document 562-1 Filed 05/03/19 Page 3 of 20



of the offensive conduct, when they were merely the publisher. Prosecution under this theory could not go
forward, as the Communications Decency Act (“CDA”) provides immunity for online publishers and
distributors of content generated by third parties. (See 47 U.S.C. §230; Barrett v. Rosenthal (2006) 40 Cal.4th
33, 39.)
         That same month, the Office of the Attorney General filed a new complaint, charging the same
Defendants with conspiracy to commit money laundering (count 1), money laundering (counts 2-27), and
conspiracy to commit pimping (count 28). The People also allege three sentencing enhancements based on the
amount of money involved in the financial transactions. Defendant Ferrer also faces charges of pimping a
minor under 16 years old (counts 29-31, 40), pimping a minor (count 32), pimping (counts 33-36, 39), and
pimping a minor 16 years old (37-38).
         On January 19, 2017, Defendants filed a Motion to Enforce the Court’s Order of Dismissal; Alternative
Demurrer; and Request to Transfer to Judge Bowman and Further Relief. On January 23, 2017, the People filed
an Opposition. On March 6, 2017, Defendant filed a brief in further support for the above named Demurrer
under Penal Code section 1004, and the People responded in further Opposition on March 8, 2017. The People
also filed a Motion to Strike the declaration of defense counsel and Defendants’ Exhibits A-J, attached to the
Motion of January 19, 2017. On March 10, 2017, the parties addressed in open court Defendants’ concerns of
whether the complaint was sufficiently pled such that Defendants have been adequately apprised of the charges.
Of particular concern was the money laundering charges, which charged Defendants with money laundering
under the transactional prong but did not specify the underlying criminal activity. (See Penal Code
§186.10(a)(2).) The Court invited the People to consider amending the complaint.
         The People submitted the First Amended Criminal Complaint to the Court on March 24, 2017. This was
deemed filed on April 28, 2017. The First Amended Complaint added several allegations and overt acts that
explained the theory of prosecution. In particular, the People provided clarification that the money laundering
charges are based on bank fraud, wire fraud and prostitution. On May 26, 2017, Defendants addressed the
amended charges in their Continued Demurrer to Dismiss the State’s Complaint. The People filed an
Opposition on June 9th, and Defendants filed a Reply on June 23, 2017.

                                       Court’s Legal Analysis and Ruling
        The parties have briefed multiple issues that may be grouped into three categories. Defendants argue
that the prosecution constitutes harassment and should be curtailed. Defendants also make several challenges to
the pleadings and argue that procedural and facial defects prohibit the instant prosecution from going forward.
Finally, Defendants argue that the First Amendment bars the instant prosecution because it is based on
impermissible interference with publisher functions.

I.     Nature of the Prosecution
       A.    Basis for the prosecution




                                                       2
               Case 2:18-cr-00422-SMB Document 562-1 Filed 05/03/19 Page 4 of 20

         Since at least 2010, public officials and state prosecutors have been pressuring Backpage to remove the
“Adult Services” category from the website in an endeavor to combat sex trafficking. With Backpage’s refusal
to comply, a philosophical disagreement between public officials and Backpage as to how best to combat sex
trafficking is clearly present. (See Backpage.com, LLC v. Lynch, 216 F.Supp.3d 96, 100, fn. 2.) Defendants
note the instant prosecution is one of a recent rash of attempts to assign liability for affiliation with Backpage.
Defendants claim that in each case, including the previous prosecution dismissed by Judge Bowman, Backpage
successfully argued that it was entitled to immunity under the CDA. Defendants argue that in light of this clear
immunity, the instant charges are brought in bad faith and the prosecution is vindictive. Defendants argue that
this is not the first time a government official has used coercive techniques to attempt to shut them down. (See
e.g., Backpage.com, LLC v. Dart (7th Cir. 2015) 807 F.3d 229 [in his professional capacity, Cook County Sheriff
threatened Backpage.com business partners in an attempt to dry out Backpage business].)
         Yet, perhaps another possible perspective is that there is a growing desire to hold online media
accountable for their role in disseminating information leading to condemnable acts by third parties. (See e.g.,
Cohen v. Facebook, Inc. E.D.N.Y. May 18, 2017) 2017 U.S. Dist. LEXIS 76701, *28-31 [seeking to hold
Facebook liable for allowing Hamas to use its platform to encourage terrorist attacks]; and Fields v. Twitter, Inc
(N.D. Cal. 2016) 217 F.Supp.3d 1116 [seeking to hold Twitter liable for providing ISIS an account to use for
spreading extremist propaganda]. )
         This Court need not decide whether this prosecution is brought in bad faith, nor is there a sufficient
factual basis to do so, at this juncture. As discussed below, whether this case proceeds depends, in part, on
whether Defendants enjoy immunity against these new charges under the CDA. This immunity was provided by
Congress, and regardless of where Backpage floats on the tide of public opinion, the immunity must be
modified by Congress.

        B.      The People’s Investigation May Continue
        Defendants also request this Court to enjoin further investigation by the People and to return the
materials already seized as part of the investigation. This argument is largely based on Defendants claim that
this prosecution is brought in bad faith. At this stage, there is insufficient justification for interference with the
prosecutor’s functions. (Compare Dart, supra, 807 F.3d at 233 [Court finding letter sent by Sheriff “containing
legal threats and demands” to sever contractual ties with Backpage was clear evidence of bad acts by
government official].) Thus, Defendants’ request to enjoin the People from further investigation and to return
the materials seized is denied.

II.     Procedural and Facial Challenges to the Charges
        A.      Authority to File New Charges.
        The parties dispute whether the instant prosecution may be initiated against Defendants. Defendants
argue the People are prohibited from re-filing charges after the original demurrer was SUSTAINED and
maintain that the First Amended Complaint constitutes an improper attempt to reinstate that original complaint.
Defendants argue that the People forfeited this opportunity by failing to follow the proper procedure to cure the
defects in the previous complaint, as outlined in Penal Code sections 1007-1009. Defendants also argue that re-




                                                          3
               Case 2:18-cr-00422-SMB Document 562-1 Filed 05/03/19 Page 5 of 20



filing of charges is barred because the previous complaint was dismissed on constitutional grounds. (See People
v. Pinedo (2005) 128 Cal.App.4th 968, 972 [state and federal due process clauses limit the People’s discretion to
re-file charges].)
         The People’s position is that the granting of a demurrer does not bar the prosecution from filing a new
complaint, even where the charges are the same. “Even a dismissal in the superior court following an order
setting aside an information or indictment is no bar to a future prosecution for the same offense.” (People v.
Uhlemann (1973) 9 Cal.3d 662, 666, citing People v. Van Eyk (1961) 56 Cal.2d 471, 477; Pen. Code, § 999; see
also Pen. Code § 1387.) Nevertheless, the People represent that the instant charges are “substantially different”
than those contained in the prior complaint and because the prior complaint was not dismissed with prejudice,
the new charges are appropriate.
         The Court finds the People may file the instant charges. Judge Bowman dismissed the first complaint
after finding the Defendants were entitled to immunity from prosecution under the Communications Decency
Act. While the CDA was established to protect the constitutional right to free speech, the immunity provision
providing online publishers immunity from liability for third-party speech is statutory. Thus, the dismissal was
based on statutory legal grounds. Generally, when charges are dismissed based on legal grounds, the
prosecution may file a new complaint or seek a grand jury indictment. (Uhlemann, supra, 9 Cal. 3d at 666.)
Moreover, Judge Bowman’s ruling signaled that a prosecution based on treating publishers as the speaker was
prohibited under the CDA. This ruling would not prevent a prosecution under theories not subject to the
immunity provision. The People assert that the instant charges do not fall under the purview of the CDA.

         B.      Jurisdiction
         Defendants question whether California has jurisdiction over this prosecution. Defendants argue that the
allegation that they conducted transactions “throughout California,” is insufficient because the People have not
identified a single act actually committed in California. Defendants argue that territorial jurisdiction may be
raised in a demurrer and is subjected to pre-trial determination. (See Penal Code §1004(1).)
         A state is not prohibited from exercising jurisdiction over criminal acts that take place outside of its
borders, if the results of the crime are intended to (and do) cause harm within the state. (People v Fortner
(2013) 217 Cal.App.4th 1360, 1363.) California claims jurisdiction for offenses that fall under specific types of
interstate situations. (Ibid, citing People v. Betts (2005) 34 Cal.4th 1039, 1047.) For example, under Penal Code
section 27, a defendant may be punished under California law for any crime committed “in whole or in part” of
the state. Similarly, under Penal Code section 788, California has jurisdiction for offenses commenced out of
state then consummated in California. Finally, under Penal Code section 778a, California has territorial
jurisdiction if the defendant does a preparatory act in California that is more than a de minimis act toward the
completion of the offense. (Fortner, supra, 217 Cal.App.4th at 1363-1365.) In other words, California has
territorial jurisdiction when “with intent to commit a crime” a person “does any act within this state in execution
or part execution of that intent, which culminates in the commission of a crime, either within or without this
state.” (People v. Renteria (2008) 165 Cal.App.4th 1108, 1116.)




                                                         4
              Case 2:18-cr-00422-SMB Document 562-1 Filed 05/03/19 Page 6 of 20

        Here, the People contend that Defendants concocted a scheme to trick credit payment processors into
processing payments for Backpage transactions when the processors would have otherwise declined. The
People contend that this misrepresentation influenced banks to release money to Defendants. For jurisdictional
purposes, the People contend that the acts of hosting a website and accepting credit payments for advertisement
placement were non-de minimis parts of the overall scheme to defraud the banks. In this way, Defendants
arguably committed more preparatory acts in California than what was deemed sufficient in People v. Betts
(2005) 34 Cal.4th 1039, 1047, where there was sufficient evidence that the defendant’s intent to molest his step-
granddaughters formed in California when he suggested they go with him on a long haul truck drive. (Id at
1054-1056.)
        This Court finds that California has jurisdiction over the instant charges. Assuming, without deciding,
that Defendants intended to conduct, and participated in, the scheme alleged by the People, hosting the website
through which payments were processed under fraudulent conditions was more than a de minimis act toward the
bank fraud. The scheme would not have been as successful had it not been able to process payments for
Backpage advertisements placed in California. For purposes of establishing jurisdiction, these allegations are
sufficient.

         C.     Case Assignment
         Defendants request that this Court transfer the case back to Judge Bowman for the sake of “efficiency
and to prevent forum-shopping.” Defendants rely upon Penal Code section 1387, which provides exceptions to
that general rule that the prosecution has an opportunity to re-file charges after one dismissal. (Pen. Code §
1387(a).) While section 1387 also serves to curtail prosecutorial harassment by placing limits on the number of
times charges may be re-filed, these limitations do not dictate judicial assignment. This Court can find no
justification for assignment through a method other than through the normal procedure governed by local rules
10.32 and 10.50. Defendants’ request to have the case assigned to Judge Bowman is denied.

       D.       Judicial Notice
       Defendants have also requested this Court to take judicial notice of several documents attached as
Exhibits A-J to their Motion filed on January 19, 2017. The People request this Court to strike these exhibits
and the accompanying declaration from defense counsel.
       This Court has been expressly called upon to review the propriety of the re-filed charges in light of the
previous dismissal. Therefore, this Court takes judicial notice of the procedural history of the prior prosecution
including the prior complaint and the Order granting Defendants’ Demurrer. (See People v. Putney (2016) 1
Cal.App.5th 1058, 1063, fn. 4 [taking judicial notice of the prior case's procedural history but not the truth of
any facts involving the underlying charge]; People v. Hill (1998) 17 Cal.4th 800, 847 [taking judicial notice of
unpublished decision in separate case].)
       While the previously filed complaint and dismissal order is helpful to the resolution of the matters before
this Court at this juncture, Defendants’ other documents do not have the same utility. (See Sosinsky v. Grant
(1992) 6 Cal.App.4th 1548, 1564 [a court may take judicial notice of the truth of facts asserted in documents
such as orders, findings of fact and conclusions of law, and judgments].) The Defendants’ request to take




                                                        5
               Case 2:18-cr-00422-SMB Document 562-1 Filed 05/03/19 Page 7 of 20



judicial notice for all exhibits attached to the January 19th motion, other than the previous complaint and
dismissal order, is denied. The People’s motion to strike these documents is SUSTAINED.

        E.       Challenges under Penal Code section 1004.
        A defendant may demur on delineated statutory grounds. (Pen. Code, § 1004; People v. Saffell (1946)
74 Cal.App.2d supp. 967, 972.) These include the ability to challenge: whether the facts stated constitute a
public offense; defects on the face of the accusatory pleading; or on the grounds that the pleading includes
information that would be a bar to prosecution. (Pen. Code, § 1004. See also People v. Goodman (2014) 225
Cal.App.4th 950, 956.) Literal compliance with pleading requirements under Penal Code section 952 is
insufficient if the accusation fails to give constitutionally adequate notice of what the accused must defend
against. (People v. Jordan (1971) 19 Cal.App.3d 362, 369.) California's system of criminal pleading under
section 952 relies in part upon the transcript of the grand jury hearing or preliminary examination which must be
furnished to the defendant to inform him of particular circumstances of his offense not shown by the accusatory
pleading. (People v. Anderson (1961) 55 Cal.2d 655, 657; People v. Johnson (1964) 230 Cal.App.2d 80, 86;
People v. Jordan (1971) 19 Cal. App. 3d 362, 369-371.)
        However, compliance with section 952 does not necessarily overcome a due process attack and may be
challenged in a demurrer prior to preliminary hearing. (Lamadrid v. Municipal Court (1981) 118 Cal.App.3d
786, 790; Choung v. People of State of California (1970) 320 F.Supp. 625, 629.) (See also Lott v. United States
(1962) 309 F.2d 115, 117 [offenses must be accurately described in an indictment; and if necessary to do so, the
allegations must be expanded beyond the words of the statute in order to embrace all the ingredients necessary
to the offense]; United States v. Cruikshank (1875) 92 U.S. 542, 558 [the object of the indictment is to furnish
the accused with such a description of the charge against him as will enable him to make his defense and to
inform him of the facts alleged; a crime is made up of acts and intent and these must be set forth in the
indictment].) The complaint must be given a reasonable interpretation and read as a whole with its parts
considered in their context. (People v. Biane (2013) 58 Cal.4th 381, 388.)

                    1. Money laundering premised on federal offenses.
        Defendants argue that the charges do not constitute a public offense because the People have no
authority to base their state prosecution for money laundering upon violations of federal bank or wire fraud
laws. The People respond that California law allows the state to incorporate federal offenses by reference, and
the California money laundering statute specifically contains such a reference. This Court agrees with the
People.
        Penal Code section 186.10, subdivision (a), provides in pertinent part: “Any person who conducts or
attempts to conduct a transaction or more than one transaction within a seven-day period involving a monetary
instrument or instruments of a total value exceeding five thousand dollars ($ 5,000), or a total value exceeding
twenty-five thousand dollars ($ 25,000) within a 30-day period, through one or more financial institutions (1)
with the specific intent to promote, manage, establish, carry on, or facilitate the promotion, management,




                                                         6
                 Case 2:18-cr-00422-SMB Document 562-1 Filed 05/03/19 Page 8 of 20

establishment, or carrying on of any criminal activity, or (2) knowing that the monetary instrument represents
the proceeds of, or is derived directly or indirectly from the proceeds of, criminal activity, is guilty of the crime
of money laundering.”
         Penal Code section 186.9 defines “criminal activity” as a criminal offense punishable under the laws of
the state by imprisonment in the state prison or from a criminal offense committed in another jurisdiction
punishable under the laws of that jurisdiction by death or imprisonment for a term exceeding one year. (Pen.
Code §186.9(e).) Federal bank fraud, in turn, is punishable by imprisonment for a term of not more than 30
years. (18 U.S.C. §1344.) Similarly, federal wire fraud is punishable by not more than 20 years, absent special
circumstances. (18 U.S.C. §1343.) Thus, it appears that federal bank and/or wire fraud may serve as the
criminal activity underlying a charge of California money laundering.

                    2. The First Amended Complaint is Sufficiently Pled.
        Defendants also argue that even if a state money laundering prosecution may be predicated on a federal
offense, the charges are uncertain and fail to adequately apprise them of the actions against which they must
defend. Despite the amendments to the charges, Defendants continue to assert a lack of specificity as to the
transactions and monetary instruments allegedly involved in the money laundering. Defendants assert that the
People may not rely on a simplistic pleading under Penal Code section 952, but must satisfy constitutional due
process requirements as well. The People respond that they have complied with their pleading requirements and
the case should be advanced to the preliminary hearing, where the full nature of the charges will become clear.
        This Court agrees the complaint is not a model of clarity. However, the nature of the charges and
theories of prosecution are ascertainable from the amended charging instrument. Specifically, the People now
allege that Defendants conspired to orchestrate a bank fraud by misrepresenting to credit payment processors
that they were not processing transactions from Backpage, and this misrepresentation would trigger a release of
funds from banks. The overt acts alleged clarify that Defendants created multiple classified websites, and when
applying for (at least one) merchant account, Defendant Ferrer omitted any reference to Backpage, despite
intending to process Backpage transactions through the account. The People allege that credit payment
processors, along with American Express, would not have knowingly processed the payments for Backpage and
the banks would not have released funds absent Defendants’ trickery.
        These allegations provide sufficient notice for Defendants to understand the nature of the charges and
prepare a defense. Essentially, either Defendants did - or did not - materially represent to credit payment
processors in a scheme to fraudulently obtain money from banks. If Defendants did so, this may form the basis
for a money laundering charge. (Cf. United States v. Mason (9th Cir. 1990) 902 F.2d 1434, 1443 1 [federal
money laundering conviction supported by evidence that bank would not have opened a merchant account had it
known it was laundering credit charges for prostitution; the false representation to the credit processor
influenced the bank’s release of funds].) The factual resolution to that question, however, is not at issue here.



1
 Overruled, on other grounds in part by United States v. Doe (9th Cir. 2013) 705 F.3d 1134, which was later withdrawn. See also
United States v. Warshak (6th Cir. 2010) 631 F.3d 266.




                                                                 7
               Case 2:18-cr-00422-SMB Document 562-1 Filed 05/03/19 Page 9 of 20



What is at issue is whether the First Amended Complaint has been sufficiently pled to meet statutory and due
process requirements.
        This Court finds the First Amended Complaint provides Defendants notice of the offenses of which they
are accused, and Defendants are adequately apprised of the conduct against which they must defend. (Penal
Code §952; Lamadrid, supra, 118 Cal.App.3d at 791.) In fact, Defendants’ knowledge of the nature of the
charges and theory of prosecution has been demonstrated throughout the briefing process and during argument
to the Court. Therefore, the First Amended Complaint meets statutory and due process requirements and is
sufficiently pled to go forward.

       F.      Purported Defects in the Money Laundering Charges
       To prove that the defendant is guilty of money laundering, the People must ultimately show the act of
conducting financial transaction(s) of a minimum amount, within a certain time frame, and that when the
defendant did so, he either intended to promote criminal activity or he knew that the money represented the
proceeds of criminal activity or was derived directly or indirectly from the proceeds of criminal activity.
(CALCRIM 2997)

                        1.      One Act, One Crime Concerns
        Defendants argue that even if charges are sufficiently pled, the money laundering charges are fatally
flawed because they are premised on the same acts as those allegedly constituting bank or wire fraud.
Defendants argue that under the People’s theory, the credit payments impermissibly constitute both the bank
fraud and the money laundering.
        Notably, the federal bank fraud statute punishes the fraudulent scheme, not necessarily the completion of
the scheme. The offender must acquire (or attempt to acquire) bank property by means of the material
misrepresentation. (Loughrin v. United States (2014) 134 S.Ct. 2384, 2393-2394.) Because bank fraud may be
completed upon attempting to effectuate the scheme, there exists a range of punishable behavior that is subject
to factual determinations by the trier of fact. That is separate and apart from the question at bar; i.e whether the
charges are adequately pled.
        Nevertheless, the parties draw attention to a problem identified by the federal courts that may arise when
federal money laundering is based on federal bank or wire fraud, and suggest the same problem is present here.
When the activity required to commit the fraud encompasses activity required to commit money laundering, the
two offenses should merge into one offense under federal law. (See e.g., United States v. Wilkes (9th Cir. 2011)
662 F.3d 524, 545-546 [if a successful bank fraud requires concealment of financial transactions, the defendants
cannot be charged with that same act of concealment a second time, as relating to the commission of money
laundering].) Perhaps the most common “merger” problem arises when the court must parse out (or trace) the
money involved in the underlying crime and money involved in the laundering. As a result, there are a plethora
of federal cases that discuss tracing the proceeds of the criminal activity in order to determine when the bank or
wire fraud ends, and money laundering begins. Indeed, the parties spend much time debating this issue.




                                                         8
              Case 2:18-cr-00422-SMB Document 562-1 Filed 05/03/19 Page 10 of 20

Included in this discussion is the appropriate federal definition of “proceeds” for tracing purposes. (Compare
United States v. Santos (2008) 553 US 507 [plurality decision defining “proceeds” as profits rather than gross
receipts] with United States v. Grasso (9th Cir. 2013) 724 F.3d 1077, 1091 [recognizing subsequent legislative
amendment defining “proceeds” as including gross receipts of criminal activity].)
        Despite the parties’ request to weigh in on this vexing problem faced by federal courts, the difficulty in
defining and tracing proceeds does not appear to so plague the California money laundering statute. The bench
notes in CALCRIM 2997 governing Money Laundering instruct, “If the definition of proceeds is an issue, see
United States v. Santos – which holds that ‘proceeds’ in the federal money laundering statute means ‘profits.’”
There is no recognition of the legislative definition of “proceeds” enacted after Santos. This signals an
intentional divergence from federal law and provides us with a clear definition of the type of money to be traced.
        Additionally, People v. Mays (2007) 148 Cal.App.4th 13, the lead case involving money laundering,
provides guidance on how to trace the money from the underlying criminal activity on its path to be laundered.
The Mays court determined that our “promotional” money laundering prong under subsection (a)(1) of Penal
Code section 186.10 requires monetary transactions to be made with a specific intent to keep the criminal
activity alive. (Id at 29.) Under this section, there is no need to trace any funds, since there is no requirement
that the money to be derived from an illegal source in order to promote criminal activity. (Id at 30)
        However, under the “transactional” prong of subsection (a)(2), the requisite mens rea is knowledge that a
monetary instrument represents criminal proceeds. Under this subsection, tracing the source(s) of transactions is
required. Monetary instruments must be composed of the minimum statutory amount solely from criminal
proceeds; it is insufficient merely to show the transaction was the right amount and from an account with
comingled funds. This requires the government to show: the defendant’s entire business was illegal, there were
deposits of the minimum statutory amount or more in criminally derived funds, or there was a transfer of all
funds out of the account. (Mays, supra, 148 Cal.App.4th at 32.)
        Here, Defendants have been charged under both prongs of the money laundering statute. This means
Defendants are being charged with, essentially, either investing money into the underlying criminal scheme, or
conducting transaction with profits from the scheme and the People must show that the profits came solely from
that underlying criminal activity. Regardless of whether the People will succeed in meeting their burden of
proof, the theory and the charges under which they are proceeding appear to be valid under California law and
adequately pled such that any defect does not bar prosecution.

                        2.      Bank Fraud May be Premised on Intent to Defraud a Third Party
         Defendants argue that even if the “criminal activity” underlying a money laundering charge may be
based on a federal bank charge, the instant allegations of bank fraud are facially deficient because Defendants
had no relationship with the banks named in the First Amended Complaint and therefore could not have been
victims of bank fraud.
         The federal bank fraud statute states: “Whoever knowingly executes, or attempts to execute, a scheme
or artifice (1) to defraud a financial institution; or (2) to obtain any of the moneys, funds, credits, assets,
securities, or other property owned by, or under the custody or control of, a financial institution, by means of




                                                        9
              Case 2:18-cr-00422-SMB Document 562-1 Filed 05/03/19 Page 11 of 20



false or fraudulent pretenses, representations, or promises; shall be fined not more than $ 1,000,000 or
imprisoned not more than 30 years, or both.” (18 USC §1344.)
         Subsection (1) requires intent to defraud a financial institution. To act with the “intent to defraud”
means to act willfully, and with the specific intent to deceive or cheat for the purpose of either causing some
financial loss to another, or bringing about some financial gain to oneself. (United States v. Brandon (1st Cir.
1994) 17 F.3d 409, 425.) Subsection (2) requires that a defendant “knowingly execute[ ], or attempt[ ] to
execute, a scheme or artifice” and has two elements. First, the clause requires that the defendant intend “to
obtain any of the moneys . . . or other property owned by, or under the custody or control of, a financial
institution.” Second, the clause requires that the envisioned result—i.e., the obtaining of bank property—occur
“by means of false or fraudulent pretenses, representations, or promises.” (Loughrin v. United States (2014) 134
S. Ct. 2384, 2388-2389.) There must be a “relational” connection between the alleged false statements or
representations and the obtaining of bank property, such that the misrepresentation is material. (Loughrin v.
United States (2014) 134 S. Ct. 2384, 2393.)
         A material misrepresentation made to a third party may qualify if it induces the bank to depart with its
property. (See United States v. Nguyen 2017 U.S.Dist. LEXIS 32549, *18-19 and Loughrin v. United States
(2014) 134 S.Ct. 2384, 2389 [both stating that bank fraud can cover deception of a non-bank custodian with a
goal to obtain a bank’s property].) This theory of bank fraud has been pursued in other jurisdictions. For
example, in United States v. McNeil (9th Cir. 2003) 320 F.3d 1034, 1039, the defendant used fake identification
to open an account for the purposes of receiving a false tax refund, with the ultimate goal of transferring money
from the fake account to his own. The 9th Circuit rejected the argument that the conviction was invalid because
the true victim was the IRS and not the bank. The court determined that the plan was two-fold; fraudulently
obtain money from the IRS, then (after the bank becomes a holder-in-due-course) misrepresent to the bank that
Defendant was ultimately entitled to the money. (See also United States v. Warshak (6th Cir. 2010) 631 F.3d
266, 309-310 [jury could find that misrepresentation made to deceive payment processor to continue to process
payments when they would otherwise decline constitutes bank fraud]; United States v. Johnson (C.D. Ut. 2015)
2015 U.S.Dist. LEXIS 145102, *6 [submitting a fraudulent merchant account applications to a bank so that
online sales could be processed can constitute bank fraud].)
         By extrapolation, the instant allegations of bank fraud based on the theory that Defendants made a
material misrepresentation to a credit payment processor, which induced a bank to depart with its property, may
be proper and may serve as the predicate “criminal activity” for a state money laundering charge.

                   3. Money Laundering Based on Wire Fraud
        Defendants are also charged with both prongs of money laundering after violating the federal wire fraud
statute under 18 USC section 1343. Wire fraud is committed when: “Whoever, having devised or intending to
devise any scheme or artifice to defraud, or for obtaining money or property by means of false or fraudulent
pretenses, representations, or promises, transmits or causes to be transmitted by means of wire, radio, or
television communication in interstate or foreign commerce, any writings, signs, signals, pictures, or sounds for




                                                       10
              Case 2:18-cr-00422-SMB Document 562-1 Filed 05/03/19 Page 12 of 20

the purpose of executing such scheme or artifice, shall be fined under this title or imprisoned not more than 20
years, or both….” (18 USCS § 1343.)
        Wire fraud does not require proof that the defendant's conduct violated a separate law or regulation.
Rather, wire fraud has only three elements: "(1) a scheme to defraud; (2) use of the wires in furtherance of the
scheme; and (3) a specific intent to deceive or defraud." (United States v. Green (2010) 592 F.3d 1057, 1064,
quoting United States v. Shipsey (9th Cir. 2004) 363 F.3d 962, 971.) The scheme to defraud must only include
an "affirmative, material misrepresentation." (Green, supra, 592 F.3d at 1064).
        Here, Defendants are faced with two counts of money laundering based on wire fraud, listing American
Express as the victim and describing the fraudulent behavior as “using interstate wires by using various payment
entities to disguise the true nature of the transactions.” Factually, the People have alleged that American
Express signaled its intent to discontinue processing Backpage’s credit payments after May 1, 2015, but
Defendants continued to process American Express transactions from Backpage. The People also allege that
Defendants created shell companies and engaged in factoring in order to obscure the nature and/or source of the
credit payments.
        In light of the general money laundering discussion above, this Court finds no reason to prevent
prosecution for money laundering based on wire fraud.

III.     Application of The First Amendment
         In addition to the above facial attacks on the complaint, Defendants contend that the First Amendment
bars prosecution for all charges, as the People are seeking to prosecute them for publishing functions. However,
the instant charges are not based on an overt attempt to criminalize the act of publication, and traditional First
Amendment analysis is not required here. Indeed, the money laundering charges based on bank and wire fraud,
on their face, are not based on publication of third party speech at all. Rather, they are based on the purported
illegality of Defendants financial operations. This Court finds that the immunity provision of the CDA is not
triggered by the money laundering charges based on bank or wire fraud. Thus, the following discussion is
directed at the pimping charges faced by Defendant Ferrer and the money laundering charges based on
prostitution.
         That is not to say that the First Amendment is not implicated at all. Indeed, the protections afforded by
the First Amendment were the motivating factors behind the enactment of the CDA. Congress expressly
intended to relieve online publishers from liability for publishing third-party speech. (47 U.S.C. § 230)
         As noted above, Penal Code section 1004 allows for a demurrer on the basis that the complaint contains
matter which, if true would legally bar the prosecution. (Penal Code §1004.) The language of the CDA itself
states, “No cause of action may be brought and no liability will may be imposed under any State or local law
that is inconsistent with this section.” (47 U.S.C. §230 (e) (3) (emphasis added).) This statutory language
clearly demonstrates a legislative intent to provide both a bar to prosecution and an affirmative defense at trial.
Thus, the relevant question in this case is whether, and to what extent, Defendants’ activity entitles them to
protection of their First Amendment rights through the immunity provision of the CDA.

       A.      Immunity Under the Communications Decency Act




                                                        11
              Case 2:18-cr-00422-SMB Document 562-1 Filed 05/03/19 Page 13 of 20



        The CDA provides immunity for online publishers and distributors of content generated by third parties.
(Barrett v. Rosenthal (2006) 40 Cal.4th 33, 39.) Protection from the CDA is broken down into three parts.
Conduct is shielded if the defendant (1) is a provider or user of an interactive computer service; (2) that the
plaintiff seeks to treat as a publisher or speaker; (3) of information provided by another information content
provider. (Fields v. Twitter, Inc. (N.D. Cal. 2016) 217 F.Supp.3d 1116, *1121; Doe v. Backpage.com LLC
(2016) 817 F.3d 12, 19; 47 U.S.C. §230.) “There has been near-universal agreement that section 230 should not
be construed grudgingly.” (Doe, supra, 817 F.3d at 118 [citations omitted].)
        To determine whether defendant faces a claim that seeks to treat the defendant as a publisher or speaker
of information provided by a third party, “courts must ask whether the duty that the plaintiff alleges the
defendant violated derives from the defendant’s status or conduct as a publisher or speaker.” (Barnes v. Yahoo!,
Inc. 570 F.3d 1096, 1101-02.) Moreover, because distributors are included in the publisher category,
distributors are also entitled to protection under the CDA. After all, publication includes every repetition and
distribution of material. (Barrett v. Rosenthal (2006) 40 Cal.4th 33, 45.) Under the CDA, “any activity that
can be boiled down to deciding whether to exclude material that third parties seek to post online is perforce
immune.” (Fair Housing Council of San Fernando Valley v. Rommates.com, LLC, (9th Cir. 2008) 521 F.3d
1157, 1170-1171.) The Ninth Circuit has recognized that although “there will always be close cases where a
clever lawyer could argue that something the website operator did encouraged the illegality…Such close cases
must be resolved in favor of immunity…” (Id at 1174.)
        As applied to the instant case, there are two possible theories of prosecuting Defendants for pimping. A
defendant can be convicted of pimping under a theory that involves actual solicitation of prostitution.
Alternatively, defendants may be prosecuted under the theory that defendants derived support from the earnings
of another’s act of prostitution. (See People v. McNulty (1988) 202 Cal.App.3d 624, 630 [stating the two
theories of prosecution for pimping].) The People rely on the second theory in asserting that Defendant Ferrer
knowingly lived and derived support from prostitution earnings.

        1.      Theory that Defendant’s derived financial support from prostitution
        The People maintain that pimping will be shown when the People demonstrate that Defendants acquired
income from prostitution resulting from advertisements placed in Backpage.com. Defendants maintain they
merely accepted payment for a legitimate publishing function.
        This Court finds People v. Grant (2011) 195 Cal.App.4th 107 helpful. Grant discusses a distinction
between financial support received by the prostitute (illegal) and funds paid by the prostitute for services
rendered or other purposes (legal). The appellate court emphasized that “the statutory prohibition does not
preclude a person from accepting a known prostitute’s funds gained from the prostitute’s lawful activities or for
purposes other than the person’s support and maintenance.” (Id at 116. See also Allen v. Stratton (C.D.Cal.
2006) 428 F.Supp.2d 1064, 1072, fn 7 [a natural reading of the pimping statute does not apply to an individual
who provides a legitimate professional service to a prostitute even if paid with proceeds earned from
prostitution, the service provider derives support from his own services]; People v. Reitzke (1913) 21




                                                       12
              Case 2:18-cr-00422-SMB Document 562-1 Filed 05/03/19 Page 14 of 20

Cal.App.740, 742 [a legitimate defense to pimping is that a prostitute supplied defendant money for any purpose
other than being supported or maintained by the prostitution].)
        Here, there is no dispute that Backpage charged money for the placement of advertisements. Providing a
forum for online publishing is a recognized legal purpose that is generally provided immunity under the CDA.
This immunity has been extended by the courts to apply to functions traditionally associated with publishing
decisions, such as accepting payment for services and editing. (See e.g.,Doe v. Backpage.com, LLC (817 F.3d
12, 15, petition for certiorari denied January 9, 2017[decisions regarding posting standards and requirements,
including accepting payments for posting, are not distinguishable from publisher functions].)
        However, the People dispute the “services” at issue. The People argue that the Backpage website
generated income through its “Escort” section, which invariably contained prostitution advertisements. Because
these advertisements are not for legal services and Defendants were well aware of the nature of the
advertisements, the People argue that any claim of immunity under the CDA is defeated. (Pre-trial proceedings,
July 14, 2017) The People would have this Court determine that the services provided are based on the content
of the advertisement rather than the forum on which the advertisement is posted. Yet, to hold Defendant
responsible for the content of the advertisement would require holding a publisher liable as if he was the speaker
of the content. Contrary to the People’s claim, doing so directly triggers, not defeats, the immunity provision of
the CDA.
        However, that does not end our inquiry. Immunity may be removed if Defendants’ conduct went beyond
those of a publisher and constituted content creation. This may happen when a provider crosses the line from
providing a neutral interactive service that simply replicates offending third party matter and instead takes active
control of the content of a web posting. (Doe v. Backpage.com LLC (D.C. Mass 2015) 104 F. Sup.3d 149, 156.)
In short, if a provider’s acts “materially contribute” to the illegality of the material, immunity will be lost. (See
Fair Hous. Council v. Rommates.com, LLC (9th Cir. 2008) 521 F.3d 1157, 1166 [defendant became a content
provider by requiring an answer to discriminatory questions, defendant’s unlawful questions sought unlawful
answers as a condition to doing business]; Jones v. Dirty World Entmt Recordings LLC (6th Cir. 2014) 755 F.3d
398-408-409 [a service provider must require third-parties to enter unlawful or actionable content to be deemed
a content provider]; FTC v. LeadClick Media (2nd Cir. 2016) 838 F.3d 158, 175 [encouraging and managing
another site to post fake news in order to boost web traffic and sales for client results in content creation]; and
(FTC v. Accusearch Inc. (10th Cir. 2009) 370 F.3d 1187 [no immunity for company that created offensive
content by paying researchers to illegally obtain phone numbers, then resold the numbers online].)
        The People claim that Defendant Ferrer has gone a step beyond merely accepting payments for
advertisements placed online. Allegedly, Defendant Ferrer created content, connected pimps and traffickers
with purchasers, and helped them avoid law enforcement. The People allege that, through Backpage’s posting
guidelines, Defendant Ferrer encouraged, maintained and assisted illegal prostitution for purposes of his own
financial gain.

              a.      Editing
      The People allege Defendants created a moderation system where terms would be deleted or blocked by
Backpage but the user would still be allowed to post the advertisement and compensate Defendants. The People




                                                         13
              Case 2:18-cr-00422-SMB Document 562-1 Filed 05/03/19 Page 15 of 20



allege that “such edits would not change the users’ intent….but merely create a disguise.” (Amend. Comp. 26)
The People allege that these actions resulted in blocking certain prostitution terminology, but coded or obscured
language and pictures were allowed to be posted. The People allege that Defendant Ferrer directed staff to
delete or block words that were code for underage girls, but allowed the advertisement to be posted for a fee.
(Amend. Comp. 26) The People contend that this constitutes “material contribution” to the offensive material.
(Pre-trial proceedings, July 14, 2017, p 26)
        In light of the People’s acknowledgement that Backpage’s edits would not change the user’s intent, there
can be no material contribution to the offensive content. Indeed, such actions generally fall within the scope of
protected editorial functions. (See Doe v. Backpage.com LLC (1st Cir. 2016) 817 F.3d 12, 20-21 [service
providers’ decisions on website structure, rules for posting and reposting - even when previously blocked - are
protected publisher functions] and Fields v. Twitter, Inc. (N.D. Cal. 2016) 217 F.Supp.3d 1116, 1122 [protected
publishing activity included decisions about what third party content may be posted or reposted online].)
        Even if the edits or posting rules allow advertisers to use coded language, this is insufficient to render
the website operator a content provider. The crucial distinction is between engaging in actions (traditional to
publishers) that are necessary to the display of unwelcome and actionable content, and responsibility for what
makes the displayed content illegal or actionable. (Jones v. Dirty World Entmt Recordings LLC (6th Cir. 2014)
755 F.3d 398, 414 [].) Here, it is the third-party who is responsible for the illegal content of the advertisement.
        The People also allege that Defendants knew that the ads placed were for prostitution and Defendants
purposefully crafted their posting procedures to maximize their profits from this prostitution. Yet courts have
refrained from presuming to know a publisher’s motivations for editorial decisions. First, “it is well established
that notice of the unlawful nature of the information provided is not enough to make it the service provider's
own speech.” (Universal Commun. Sys. v. Lycos, Inc. (1st Cir. 2007) 478 F.3d 413, 420, citing Barrett v.
Rosenthal (2006) 40 Cal. 4th 33). Thus, even if Backpage knew of the unlawfulness of the content of the ads,
knowledge is insufficient to render Defendants liable. This is true regardless of whether Backpage even
exercised its editorial discretion and deleted or blocked certain terms from ads. (See Doe II v. MySpace Inc,
(2009) 175 Cal.App.4th 561, 571 [immunity under section 230 applies even when self-regulation is
unsuccessful or unattempted]; Doe v. Backpage.com, LLC (1st Dist. 2016) 817 F.3d 12, 21 [rejecting claim that
website operators should be liable for failing to provide sufficient protections to users from harmful content
created by others].)
        Additionally, in Backpage.com v. McKenna (Wash. W.D.C. 2012) 881 F.Supp.2d 1262, the court
recognized the difficulty in assigning knowledge of a third-party’s intent to a publisher when that third party
places an ad with Backpage. The court acknowledged that the pimp who publishes the advertisement certainly
knows whether his offer is implicitly for sex, but expressed serious doubt that one could assign such knowledge
to a publisher as to whether an advertisement "implicitly" offered sex. If an online service provider publishes
advertisements that employ coded language, a reasonable person could be misled to believe that facts exist when
they do not: an advertisement for escort services may be just that. Moreover, if the offer is “implicit,” a third




                                                        14
              Case 2:18-cr-00422-SMB Document 562-1 Filed 05/03/19 Page 16 of 20

party cannot ascertain that which is being offered before the transaction is actually consummated – a fact not
likely to be known by a publisher. (Id at 1279.)
         Finally, courts have stated that the motivation behind editorial decisions “do not alter the fact that the
complaint premises liability on the decisions that Backpage is making as a publisher with respect to third-party
content.” (Doe v. Backpage.com, LLC (1st Dist. 2016) 817 F.3d 12, 21.) Immunity depends on the source of
the information in the injurious statement, not the source of the statement itself. (Universal Commun. Sys. v.
Lycos, Inc., (1st. Cir. 2007) 478 F.3d 413, 419-420 [immunity only applies when the information that forms the
basis for the state law claim has been provided by “another information content provider”]; 47 U.S.C. §230
(c)(1).)
         Here, the People acknowledge that advertisements are placed by third parties and Backpage’s edits
“would not change the users’ intent.” Nor is there an allegation that Defendant(s) set up the website to require
offensive content to be supplied, as in Roommates, Bollaert or Dirty World. As such, there is no material
contribution to the offensive content in the advertisements, and the allegations reference traditional publisher
functions.

                b.       Use of Profile Information
        The People also specifically allege that “Defendants created profiles for the victims named in [several]
counts [ ] without their knowledge.” (Amend. Comp. 20, overt act 18) These false or nonexistent profiles were
“created from Backpage data and [then] used on other websites.” Allegedly, sometimes content that was edited
out on Backpage was displayed on the affiliated websites of BigCity.com or EvilEmpire.com. In doing so,
Defendants unlawfully used another’s image “for the Defendants’ own commercial gain,” and to advertise their
own product. (Amend. Comp. 25) The People claim that this “misappropriation” of the likeness of Backpage
users resulted in content creation. (Amend. Comp. 25)
        Similar allegations were considered in Doe v. Backpage.com LLC (1st Cir. 2016) 817 F.3d 12 and
Anthony v. Yahoo! Inc (N.D. Cal. 2006) 421 F.Supp.2d 1257. The People cite Anthony as instructive. (Opp.
12) In Anthony, Plaintiffs belonged to an online dating service through Yahoo!. Plaintiffs alleged that Yahoo!
created false profiles and sent those false profiles to users as enticement to renew their dating subscription. The
court refused Yahoo!’s claim of immunity under the CDA at the dismissal stage. The court stated that the
allegations that Yahoo! actively created false profiles, not merely that Yahoo! failed to delete the expired
profiles, were sufficient to allow the case to go forward.
        In Doe v. Backpage.com LLC (1st Cir. 2016) 817 F.3d 12 , plaintiffs brought claims against Backpage
alleging unauthorized use of a person’s picture. Plaintiffs alleged that Backpage used their photos to garner
advertising revenues from their traffickers. (Id at 27.) The court found that although Backpage profited from
the sale of advertisements, it was “not the entity that benefitted from the misappropriation.” Rather, the party
who benefitted from the misappropriation was the original advertiser. The court stated, “Matters might be
different if Backpage had used the pictures to advertise its own services…” (Ibid.) (See also Perkins v.
LinkedIn Corp (N.D. Cal. 2014) 53 F.Supp.3d 1222, 1247 [defendant was a content provider when defendant, in
an effort to increase its own business, unilaterally crafted and sent membership invitation emails to users’
contacts].)




                                                         15
              Case 2:18-cr-00422-SMB Document 562-1 Filed 05/03/19 Page 17 of 20



        The People assert that Defendant Ferrer falls under the above exceptions when he created and then used
profile information to increase Backpage revenue. Yet the People acknowledge that the information used was
“created from Backpage data.” Thus, it is clear that Defendants did not fabricate the data, as in Anthony. There
is no allegation that in taking the data from the Backpage ads, Defendants created the injurious nature of the
material. (See Doe v. Friendfinder Network, Inc. (D.C. N.H. 2008) 540 F.Supp.2d 288, 295 [website operator is
not a content provider when there is no indication it contributed to the injurious character of the content].)
Moreover, the People’s allegation that the purpose of these “new” posts was to direct web traffic back to
Backpage demonstrates that if a person was interested in the reposted profile, the person was redirected to the ad
on Backpage. While additional advertisement revenue may have been a byproduct of this redirection, the
original poster gained increased visibility of his ad. Increased visibility to the classified ads posted by third
parties permissibly leads to search engine optimization in an effort to increase the visibility of the information
provided by the third party. (See Asia Econ. Inst. V. Xcentric Ventures LLC (C.D. Cal. 2011) 2011 U.S. Dist.
LEXIS 145380, *19 [increasing the prominence of a page in internet searches do not amount to “creation or
development of information”].) Indeed, the very purpose of the online advertising accessed by the third party in
placing an ad in Backpage was to provide accessibility to the public on a large scale. (See Ibid [the purpose of
consumer reports is to provide accessibility to the public on a grand scale and “increasing the visibility of a
statement is not tantamount to altering its message”]; See also M.A. ex rel. P.D. v. Village Voice Media
Holdings, LLC (E.D. Mo. 2011) 809 F.Supp.2d 1041 [“Whatever [Backpage] did to increase their profitability
ad visibility, did not create the content of the offensive posted information.”].)

                c.       Overall Course of Conduct
        The People attempt to establish a pattern of an overall course of conduct to indicate Defendants sought
to structure their business to obtain maximum profits from the illegal sex trade. The People allege that
Defendants “manipulated” advertisements to evade law enforcement detection. The People state, “In this way,
rather than prevent a child from being sold for sex, the Defendants would knowingly profit from the child’s
commercial sexual exploitation and assist the trafficker to evade law enforcement.” (Amend. Comp. 26)
        The People maintain Backpage’s conduct is similar to J.S. v. Vill. Voice Media Holdings, LLC (2015)
184 Wn.2d 95. In that case, advertisements featuring three minor girls were posted online on a site owned by
Backpage. These girls became victims of sex trafficking and later brought suit against Backpage. Backpage
moved to dismiss the case on the basis of immunity provided by the CDA. The Washington Supreme Court
refused to grant the motion to dismiss. (Id at 98-99.) The J.S. court stated that the case turned on whether
Backpage merely hosted the advertisements or helped develop the content of those advertisements. (Id at 101)
        Applying the applicable state standard for a motion to dismiss, the J.S. court found that the plaintiffs
alleged facts that, if proved true, would show that Backpage did more than simply maintain neutral policies
prohibiting or limiting certain content. Specifically, those allegations included that Backpage intentionally
developed its website to “require” information that allows and encourages illegal trafficking of underage girls,
developed content requirements that it knows will allow solicitors to evade law enforcement and that Backpage




                                                       16
              Case 2:18-cr-00422-SMB Document 562-1 Filed 05/03/19 Page 18 of 20

knows that the foregoing content requirements are a fraud and ruse actually aimed at helping pimps and
prostitutes. (Id at 102.)
         Here, however, the factual allegations fall short of those alleged in J.S.. There is no allegation that
Defendants required information essential to the illegal trafficking of underage girls. Instead, the People’s
allegations attempt to assign criminal liability to Defendants who offered an online forum, on which other
people posted advertisements that led to prostitution, and that Defendants realized profits instead of “actively
preventing” the sale of sex. These allegations confuse moral obligations with legal ones and have been rejected
in other jurisdictions. For example, in M.A. ex rel. P.D. v. Village Voice Media Holdings, LLC (E.D. Mo. 2011)
809 F.Supp.2d 1041, Defendants were SUSTAINED immunity under the CDA for allegations that Backpage
knowingly accepted a fee for advertisements leading to prostitution, and “created information” by hosting a
search engine, providing instructions for increased visibility of advertisements and allowed for anonymous
payment. (Id at 1044.) (See also Doe v. Backpage.com LLC (2016) 817 F.3d 12, 22 [rejecting the plaintiffs’
assertion that Backpage participated in an affirmative course of conduct and actual participation in sex
trafficking by charging for advertisements and allowing users to pay an additional fee for increased
advertisement visibility and holding that “claims that a website facilitates illegal conduct through its posting
rules necessarily treat the website as a publisher or speaker of content provided by third parties and, thus, are
precluded by section 230(c)(1).”].)
         As alleged here, the prostitution took place as a result of an advertisement placed by a third party. Thus,
the only “manipulation” would be in the act of extracting the content from the original ad and/or from the act of
physically posting the extracted content on a new site. Backpage’s decision to charge money to allow a third
party to post content, as well as any decisions regarding posting rules, search engines and information on how a
user can increase ad visibility, are all traditional publishing decisions and are generally immunized under the
CDA. In short, the victimization resulted from the third party’s placement of the ad, not because Backpage
profited from the ad placement. (See Doe, supra, 817 F.3d at 20 [noting that the plaintiffs were harmed when
they were trafficked through the advertisements whose content was created by a third party]; Cohen v.
Facebook, Inc. (E.D.N.Y. May 18, 2017) 2017 U.S.Dist.LEXIS 76701, at *28-31 [Facebook immune from
liability for allowing Hamas to use its platform to post offensive content that incited or encouraged terrorist
attacks in Israel because although Facebook's role in publishing that content was an essential causal element of
the claims, allowing liability to be imposed on that basis would inherently require the court to treat the
defendant as the publisher or speaker of content provided by Hamas, and was impermissible under the CDA].)

         B.      Money Laundering Based on Prostitution
         The People charge Defendants with both prongs of money laundering based on a specific intent to
promote prostitution in violation of 18 USC 1952, pimping in violation of Penal Code section 266h, or knowing
the monetary instruments represented the proceeds of the prostitution. (See counts 15-16)
         Referred to as the “Travel Act,” section 1952 prohibits travel in interstate commerce or use of interstate
facilities with intent to promote unlawful activity. (United States v Villano (10th Cir. 1976) 529 F2d 1046.)
The Travel Act defines an "unlawful activity" as any crime of prostitution under state law. (See United States v.




                                                         17
              Case 2:18-cr-00422-SMB Document 562-1 Filed 05/03/19 Page 19 of 20



Campione (7th Cir. 1991) 942 F.2d 429, 434.). Section 1952 refers to state law only to identify the defendant's
unlawful activity; it does not require that the state crime ever be completed or proved. (Ibid.)
         Although the parties do not discuss these specific charges at length, the previous discussion of the
CDA’s immunity provision as it relates to the pimping charges informs the Court’s analysis with respect to
these charges. As discussed above, the People are attempting to prosecute Defendants as if they were the
speaker of the offensive content leading to prostitution, which is prohibited under the immunity provision of the
CDA. This Court rejected the People’s claim that Defendants actually created the content that led to their
ability to live and derive support and maintenance from prostitution proceeds, when the face of the complaint
demonstrated that Defendants engaged in protected publisher functions. Because this Court has rejected the
prosecution based on the theory that Defendants engaged in pimping, their purported use of proceeds from
prostitution cannot now serve as the basis for money laundering charges. As this Court has already determined,
Defendants provide an online forum for third-party speech, and their decision to charge money for such postings
constitutes activity protected under the CDA.

                                                    Conclusion
        As amply briefed by the parties, federal law provides broad immunity for internet service providers from
both federal and state prosecutions. Indeed, the 9th Circuit federal appellate court has instructed such immunity
be applied liberally. The underlying public policy is to permit, and promote, the robust growth of the internet by
shielding internet providers from facing suit over the content created by those posting on their sites. If and until
Congress sees fit to amend the immunity law, the broad reach of section 230 of the Communications Decency
Act even applies to those alleged to support the exploitation of others by human trafficking.

        However, immunity afforded to internet service providers is not without limit. Even the most ardent
defenders of a vigorous world wide web would have to concede that if a provider engaged in their own criminal
acts, versus those of their customers, immunity must fail. And so it is in this case. While the charges relating to
pimping will not be allowed to proceed, the offenses pertaining to allegations that the Defendants themselves
engaged in financial crimes, to include bank fraud and money laundering to disguise their business dealings,
will survive the demurrer stage.


Court’s ruling:
      Defendants’ request to enjoin further prosecutorial investigation and return of the materials seized is
      OVERRULED.
      Defendants’ request for judicial notice is OVERRULED, except as to the prior charges and orders
      granting the demurrer and dismissal. Within that context, the People’s motion to strike the remaining
      exhibits is SUSTAINED.
      Defendants’ request to assign the case to the Honorable Michael G. Bowman is OVERRULED.
      Defendants’ demurrer is SUSTAINED for counts 15-16, 28-40, OVERRULED as to the remainder of
      the charges.




                                                        18
         Case 2:18-cr-00422-SMB Document 562-1 Filed 05/03/19 Page 20 of 20




Dated:
                                       ____________________________________
                                       Honorable Lawrence G. Brown
                                       Judge of the Superior Court of California
                                       County of Sacramento




                                         19
Case 2:18-cr-00422-SMB Document 562-2 Filed 05/03/19 Page 1 of 5




                  Exhibit B
                          Case 2:18-cr-00422-SMB Document 562-2 Filed 05/03/19 Page 2 of 5




                                                        DOMESTIC MINOR SEX TRAFFICKING



                                                                          HEARING
                                                                                 BEFORE THE

                                                   SUBCOMMITTEE ON CRIME, TERRORISM,
                                                        AND HOMELAND SECURITY
                                                                                    OF THE


                                                  COMMITTEE ON THE JUDICIARY
                                                   HOUSE OF REPRESENTATIVES
                                                         ONE HUNDRED ELEVENTH CONGRESS
                                                                               SECOND SESSION



                                                                          SEPTEMBER 15, 2010



                                                                    Serial No. 111–146

                                                        Printed for the use of the Committee on the Judiciary




                                                                                    (

                                                    Available via the World Wide Web: http://judiciary.house.gov




VerDate Aug 31 2005   13:17 Jan 12, 2011   Jkt 000000   PO 00000   Frm 00001   Fmt 6011   Sfmt 6011   H:\WORK\CRIME\091510\58250.000   HJUD1   PsN: DOUGA
                          Case 2:18-cr-00422-SMB Document 562-2 Filed 05/03/19 Page 3 of 5




                                                                                      215

                                         Mr. POWELL. We have a number of technological measures that
                                      are used, along with some manual review that we feel does a good
                                      job at ensuring that the content that had previously appeared in
                                      the manually reviewed adult services category does not migrate to
                                      the other categories that appear on our site, the personals cat-
                                      egories, other services categories. And, in addition to review by our
                                      staff of those categories in the past 10 days, the chart that Ms.
                                      McDougall referred to with respect to increase in traffic on
                                      Backpage seems to support that.
                                         Mr. SCOTT. If someone is communicating with craigslist, can you
                                      identify, technologically identify which computer made that con-
                                      tact?
                                         Mr. POWELL. Yes.
                                         Mr. SCOTT. And so you can track the person, if necessary?
                                         Mr. POWELL. Well, in cases where we have received a request
                                      from law enforcement, we release the records to the district attor-
                                      neys, to the police officers, to the FBI agents and they use the in-
                                      formation we capture to do that tracking.
                                         Ms. MCDOUGALL. I can further elaborate if that is helpful.
                                         Mr. SCOTT. Okay.
                                         Ms. MCDOUGALL. What craigslist can provide is the e-mail ad-
                                      dress and IP address of the person that posted the ad. Craigslist
                                      can’t from there identify the specific computer or individual. What
                                      you do then is contact, you can identify online who the service pro-
                                      vider is for that IP address, and you can contact the service pro-
                                      vider and get from them the information as to who owns that IP
                                      address. Law enforcement can do it by subpoena. You can do it in
                                      a civil suit by subpoena as well.
                                         Mr. SCOTT. Ms. Hakes what laws apply to Internet providers like
                                      craigslist that would make them criminally liable for the postings?
                                         Ms. HAKES. Mr. Chairman, I am not aware of any laws that
                                      would make them liable, unless there was evidence that craigslist
                                      was a participant specifically, whether they were, for example, con-
                                      spiring with those who were misusing their site, that is, knowingly
                                      conspiring to violate the laws. What we have seen in the past——
                                         Mr. SCOTT. What about if they are not actively conspiring? What
                                      about just intentional neglect? Or they just don’t care?
                                         Ms. HAKES. Mr. Chairman, I am not aware of any Federal stat-
                                      utes anyway with respect to neglect being the standard. In Federal
                                      law, the standard for prosecution would be knowing or willful. And
                                      when you are talking about in cases that have come up, the inves-
                                      tigations that have been done by the FBI and others, I am not
                                      aware of anything that shows us that craigslist might be criminally
                                      liable.
                                         Mr. SCOTT. Well I’m not talking about just craigslist. I’m talking
                                      about any of them. If there are no laws on the books now, are there
                                      any potential laws we could put on the books that would pass con-
                                      stitutional muster that would be helpful in tracking down people
                                      that make these postings?
                                         Ms. HAKES. Mr. Chairman, the Department of Justice would be
                                      more than happy to work with the Committee and consult with you
                                      on whether or not there are tools with respect to the topic that
                                      you’re discussing. However, I would say that I believe that at this
                                      point, we have the proper tools. We have what we need to pros-




VerDate Aug 31 2005   11:45 Jan 12, 2011   Jkt 000000   PO 00000   Frm 00221   Fmt 6633   Sfmt 6601   H:\WORK\CRIME\091510\58250.000   HJUD1   PsN: DOUGA
                          Case 2:18-cr-00422-SMB Document 562-2 Filed 05/03/19 Page 4 of 5




                                                                                      216

                                      ecute the guilty, that is, the people who are using the Internet, and
                                      it isn’t just craigslist and of course it isn’t just prostitution of chil-
                                      dren, it is sexual exploitation of children in all its forms. Many
                                      predators, many of those who would prey on children, utilize the
                                      Internet, misuse the Internet in order to prey on those children, to
                                      traffic in child pornography, to advertise children for child prostitu-
                                      tion. And I don’t think anyone would here would propose closing
                                      the Internet.
                                         Mr. SCOTT. You have two parts of this transaction. One is the
                                      posting of the availability of the children, and the other is of the
                                      demand side. Are there any efforts to essentially set people up so
                                      that anyone who goes on the Internet searching for people can get
                                      ensnared in a sting operation?
                                         Ms. HAKES. Yes, sir, Mr. Chairman. As a matter of fact, over the
                                      last year, in the western district of Missouri, Operation Guardian
                                      Angel has en in effect, and that is a law enforcement operation uti-
                                      lizing Internet service providers like craigslist to post adds sug-
                                      gesting that they have children who are underage that they would
                                      provide for sex. In Operation Guardian Angel, several people an-
                                      swered the ads. Several people made arrangements over the tele-
                                      phone to meet with who they thought would be underage children
                                      for sex and they were prosecuted for those crimes. And some of
                                      them received——
                                         Mr. SCOTT. And what is the typical penalty when they get
                                      caught?
                                         Ms. HAKES. They received very substantial sentences depending
                                      on the crime under which they were prosecuted. It ranges any-
                                      where, as I said in my earlier statement for trafficking in children
                                      and child exploitation could be as little as 5 years. It could be as
                                      many as life.
                                         Mr. SCOTT. The Dateline NBC with Chris Hansen——
                                         Ms. HAKES. To Catch a Predator, yes, sir.
                                         Mr. SCOTT. The penalties that they publish are in the matter of
                                      a months, a couple of months; is that not typical?
                                         Ms. HAKES. No, sir. That would be State and local. In my experi-
                                      ence, when I was assistant district attorney, some of the charges
                                      that are utilized in State and local offenses for enticing a child in
                                      certain jurisdictions might be misdemeanors. In Federal law how-
                                      ever, it is a felony. And enticing a child over the Internet carries
                                      a mandatory minimum penalty of 10 years in prison.
                                         Mr. SCOTT. Now how much cooperation is there, Federal State
                                      and local law enforcement in these investigations and prosecutions?
                                         Ms. HAKES. Well, as I said in my statement, we are very strongly
                                      supportive of the Innocence Lost National Initiative. We believe
                                      that it has been extremely successful. And one of the things that
                                      we are doing in the National Strategy for Child Exploitation, Pre-
                                      vention and Interdiction, is working with all of our partners, com-
                                      munity-based, law enforcement-based, industry-based, in order to
                                      establish what are the best practices that we are all engaging in,
                                      expanding our cooperation and collaboration with respect to child
                                      exploitation, and we are looking into whether or not the Innocence
                                      Lost National Initiative should be expanded from 38 task forces
                                      and working groups that exist now to more areas across the coun-
                                      try.




VerDate Aug 31 2005   11:45 Jan 12, 2011   Jkt 000000   PO 00000   Frm 00222   Fmt 6633   Sfmt 6601   H:\WORK\CRIME\091510\58250.000   HJUD1   PsN: DOUGA
                          Case 2:18-cr-00422-SMB Document 562-2 Filed 05/03/19 Page 5 of 5




                                                                                      217

                                         But I would say that where we have the Innocence Lost National
                                      Initiative Task Forces and working groups they are very successful.
                                      Since 2003 we have located over 1,100 children and federally and
                                      State we have prosecuted more than 600 offenders who have re-
                                      ceived some very substantial sentences.
                                         Mr. SCOTT. Thank you. Mr. Poe.
                                         Mr. POE. Thank you, Mr. Chairman. I appreciate you responding
                                      so quickly to a letter I wrote requesting this hearing based upon
                                      the fact that so many victims groups had contacted me and other
                                      Members of Congress. So I appreciate that.
                                         Ms. Frundt, thank you for being here. You are to be admired.
                                      People like you are really important to solving problems, and I ad-
                                      mire you for your courage just to come here and talk to Congress
                                      and tell your story. So thank you very much for being here.
                                         Craigslist, it is good to hear that this site has been shut down.
                                      We want to make that clear, that y’all have done that. Is that cor-
                                      rect, Mr. Powell?
                                         Mr. POWELL. That is correct, yes.
                                         Mr. POE. Good. There are many issues. You have all talked about
                                      the problems and the issues. I am concerned as a former judge and
                                      prosecutor, about the victim. The girl, the young lady is not a
                                      criminal. But yet in our State courts, because of different reasons
                                      and excuses, they are still treated like criminals. To get into the
                                      system, to get any kind of treatment they are treated like criminals
                                      in the domestic trafficking. International trafficking there are some
                                      services. We have to fix that problem. We have a social duty to fix
                                      that problem so the things that happened to Ms. Frundt do not
                                      continue to happen to young women in our country.
                                         The people involved, besides the victim, you have got the traf-
                                      ficker, and you may have been present when I made comments
                                      about what ought to happen to traffickers, at least what a Texas
                                      Ranger thinks ought to happen to traffickers, Chief Sensley; the old
                                      comment, well, get a rope. Anyway, but then you have got the con-
                                      sumer. And I think we need to zero in on the consumer who pays
                                      for this crime, who pays in the sense that they are able to exploit
                                      children because when there is a market, this crime will continue.
                                      When there is a buyer, and so we need to make to more difficult
                                      for the consumer who seems to be, I think, traditionally in this
                                      type of crime, gets away with it.
                                         Now, Ms. Hakes, you mentioned the fact that the Missouri U.S.
                                      Attorneys Office had a project. But I understand they only pros-
                                      ecuted 10 cases; is that correct?
                                         Ms. HAKES. I am not sure of the exact statistic, Congressman
                                      Poe. I can get that for you, but it was not a huge number.
                                         Mr. POE. I think it is 10. Seven pled guilty. So of all of these
                                      cases happening in the United States, on the Federal level we have
                                      seven people that pled guilty, because other districts, I’m talking
                                      about the consumer, the buyer, the john, the other criminal. Is that
                                      correct?
                                         Ms. HAKES. No, Congressman Poe. Not exactly. I can’t give you
                                      the exact number of how many people have pled guilty or been con-
                                      victed to date, but we have expanded Operation Guardian Angel.
                                      Other districts are employing some of the same techniques. I don’t
                                      want to get too much into that in a public hearing. But I can as-




VerDate Aug 31 2005   11:45 Jan 12, 2011   Jkt 000000   PO 00000   Frm 00223   Fmt 6633   Sfmt 6601   H:\WORK\CRIME\091510\58250.000   HJUD1   PsN: DOUGA
Case 2:18-cr-00422-SMB Document 562-3 Filed 05/03/19 Page 1 of 4




                  Exhibit C
         Case 2:18-cr-00422-SMB Document 562-3 Filed 05/03/19 Page 2 of 4

                                                      U.S. Department of Justice
                                                      Office of Legislative Affairs


Office of the Assistant Attorney General               Washington, D.C. 20530




                                                         FEB 2 7 2018


The Honorable Robert W. Goodlatte
Chairman
Committee on the Judiciary
U.S. House of Representatives
Washington, DC 20515

Dear Mr. Chairman:

        This letter presents the views of the Department of Justice (Department) on H.R. 1865,
the "Allow States and Victims to Fight Online Sex Trafficking Act of 2017." The Department
supports H.R. 1865. We applaud House and Senate legislative efforts to address the use of
websites to facilitate sex trafficking and to protect and restore victims who were sold for sex
online. The Department appreciates this opportunity to provide technical assistance to ensure
that these goals are fully met through narrowly tailored legislation. The Department also notes
that a provision in the bill raises a serious constitutional concern.

        Every day, trafficking victims in America appear in online advertisements that are used to
sell them for sex. The Department works diligently to hold the traffickers accountable for their
crimes but faces serious challenges. This is due in part to the high evidentiary standard needed
to bring federal criminal charges for advertising sex trafficking, but also because the
Communications Decency Act (CDA), codified at 47 U.S.C. § 230, bars our state and local
partners from bringing any criminal action that is inconsistent with that section. H.R. 1865
addresses both issues and would take meaningful steps to end the industry of advertising
trafficking victims for commercial sex.

                                  TECHNICAL ASSISTANCE

        Section 3(a) of the bill creates 18 U.S.C. § 2421A, a new federal offense that prohibits
the use or operation of websites (and other means or facilities of interstate commerce) with the
intent to promote or facilitate prostitution. The bill also provides for an aggravated felony if the
defendant recklessly disregards that the crime contributed to sex trafficking as prohibited by 18
U.S.C. § 1591(a). Section 2421A would stand as a strong complement to existing federal laws.
         Case 2:18-cr-00422-SMB Document 562-3 Filed 05/03/19 Page 3 of 4



The Honorable Robert W. Goodlatte
Page Two


        However, the Department notes that Section 2421A as originally drafted is broader than
necessary because it would extend to situations where there is a minimal federal interest, such as
to instances in which an individual person uses a cell phone to manage local commercial sex
transactions involving consenting adults. Therefore, the Department would support amending
the language of Section 2421A so that Congress can clarify its intent to target traffickers using or
operating interactive computer services, as follows (with a corresponding change to 2421A(b)):
"Whoever, using a facility or means of interstate or foreign commerce or in or affecting interstate
or foreign commerce, owns, manages, or operates an interactive computer service, as defined in
Section 230(f) of Title 47, United States Code, or conspires or attempts to do so, with the intent
to promote or facilitate prostitution shall be fined under this title, imprisoned for not more than
15 years, or both."

        The Department believes that any revision to 18 U.S.C. § 1591 to define "participation in
a venture" is unnecessary. Section 1591 already sets an appropriately high burden of proof,
particularly in cases involving advertising. Under current law, prosecutors must prove that the
defendant knowingly benefitted from participation in a sex trafficking venture, knew that the
advertisement related to commercial sex, and knew that the advertisement involved a minor or
the use of force, fraud, or coercion. See Backpage.com, LLC v. Lynch, D.D.C., Civil Action No.
15-2155, Docket 16 (Oct. 24, 2016). While well intentioned, this new language would impact
prosecutions by effectively creating additional elements that prosecutors must prove at trial. In
the context of the bill, which also permits states to bring actions for conduct equivalent to
Section 1591, we are also mindful that this language could have unintended consequences as
applied by the states.

        Section 4 of H.R. 1865 also sets forth critical revisions to the CDA to permit state
prosecutors to bring criminal actions related to sex trafficking and the use of the internet with the
intent to promote or facilitate prostitution. The Department believes that the existence of this
exception to the CDA will alter the landscape of the industry involved in advertising prostitution.

                               CONSTITUTIONAL CONCERN

        We note that Section 4 of H.R. 1865 states that the changes to the CDA "shall apply
regardless of whether the conduct alleged occurred [sic], or is alleged to have occurred, before,
on, or after such date of enactment." This raises a serious constitutional concern. Insofar as this
bill would "impose[] a punishment for an act which was not punishable at the time it was
committed" or "impose[] additional punishment to that then prescribed" it would violate the
Constitution's Ex Post Facto Clause. Cummings v. Missouri, 4 Wall. 277, 325-326 (1867); see
Beazell v. Ohio, 269 U.S. 167, 169-170 (1925); U.S. Const. art I, § 9, cl. 3. The Department
objects to this provision because it is unconstitutional. We would welcome the opportunity to
work with Congress to address this serious constitutional concern.
       Case 2:18-cr-00422-SMB Document 562-3 Filed 05/03/19 Page 4 of 4



The Honorable Robert W. Goodlatte
Page Three


        Thank you for the opportunity to present our views in support of this legislation. We
hope this information is helpful, and we look forward to continuing to work with Congress on
this important legislation. Please do not hesitate to contact this office if we may provide
additional assistance regarding this or any other matter. The Office of Management and Budget
has advised us that from the perspective of the Administration's program, there is no objection to
submission of this letter.

                                                    Sincerely,




                                                     ep en E. Boyd
                                                    Assistant Attorney General


cc:    The Honorable Jerrold Nadler
       Ranking Member

       The Honorable Ann Wagner
       U.S. House of Representatives
Case 2:18-cr-00422-SMB Document 562-4 Filed 05/03/19 Page 1 of 1




           Exhibit D
      (Filed Under Seal)
